Judgment reversed upon the law and the facts, with costs, and judgment directed for appellant, with costs. We are of opinion that the original source of defendant’s title- was a forged instrument and was not entitled to record (Marden v. Dorthy, 160 N. Y. 39), and that in such a case estoppel does not apply. We are further of opinion that the question of forgery overcame the presumption of due execution which arises from the recorded instrument itself. Findings of fact and conclusions cf law inconsistent herewith are reversed and new findings and conclusions will 'be made. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur. Settle order on notice.